Exhibit 10.27

 

[FORM OF AMENDMENT FOR U.S. FORMS OF PERFORMANCE SHARE AGREEMENTS]

 

POLYCOM, INC.

2004 EQUITY INCENTIVE PLAN

AMENDMENT TO PERFORMANCE SHARE AGREEMENT[S]

 

This Amendment (the “Amendment”) has been made this [INSERT DATE] by Polycom,
Inc. (the “Company”).

 

RECITALS

 

WHEREAS: The Company granted [INSERT NAME] (the “Employee”) [an award] [awards]
of Performance Shares on [INSERT DATE(S)] under the Company’s 2004 Equity
Incentive Plan (the “Plan”) and [a performance share agreement] [performance
share agreements] between the Company and the Employee (the “Performance Share
Agreement[s]”);

 

WHEREAS: The Company desires to amend the Performance Share Agreement[s] to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended;

 

NOW, THEREFORE, the Company hereby amends the Employee’s Performance Share
Agreement[s] to provide as follows:

 

AGREEMENT

 

Unless otherwise defined herein, initially capitalized terms shall have the same
meanings as defined in the Plan.

 

1. Change in Control. Subsections (a) and (c) of the definition of “Change in
Control” in Section 4(d)(i) of the Performance Share Agreement[s] are hereby
amended in their entirety to read as follows:

 

“(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities;”

 

“(c) a change in the composition of the Board occurring within a one-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors;”

 

2. Committee Discretion. Section 5 of the Performance Share Agreement[s] is
hereby amended to add the following the language:

 

“Notwithstanding the foregoing, if the Committee, in its discretion, accelerates
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares in



--------------------------------------------------------------------------------

connection with the Employee’s Termination of Service (other than due to death)
and if the Employee is a “specified employee” within the meaning of Section 409A
at the time of such Termination of Service, then any such accelerated
Performance Shares otherwise payable within the six (6) month period following
the Employee’s Termination of Service instead will be paid on the date that is
six (6) months and one (1) day following the date of the Employee’s Termination
of Service, unless the Employee dies following his or her Termination of
Service, in which case, the accelerated Performance Shares will be paid to the
Employee’s estate as soon as practicable following his or her death, subject to
paragraph 9. Thereafter, such Performance Shares shall continue to be paid in
accordance with the vesting schedule set forth on the first page of this
Agreement. For purposes of this Agreement, “Section 409A” means Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and any final Treasury
Regulations and other Internal Revenue Service guidance thereunder, as each may
be amended from time to time (“Section 409A”).”

3. Payment After Vesting. Section 6 of the Performance Share Agreement[s] is
hereby amended in its entirety to read as follows:

“Any Performance Shares that vest in accordance with paragraphs 3 through 4 will
be paid to the Employee (or in the event of the Employee’s death, to his or her
estate) as soon as practicable following the date of vesting, subject to
paragraph 9. Notwithstanding the foregoing, if the Employee is a “specified
employee” within the meaning of Section 409A at the time of the Employee’s
Termination of Service (other than due to death), any Performance Shares that
vest on account of the Employee’s Termination of Service (other than due to
death) in accordance with paragraphs 3 through 4 will be paid to the Employee no
earlier than six (6) months and one (1) day following the date of the Employee’s
Termination of Service unless the Employee dies following his or her Termination
of Service, in which case, the Performance Shares will be paid to the Employee’s
estate as soon as practicable following his or her death, subject to paragraph
9. Any Performance Shares that vest in accordance with paragraph 5 will be paid
to the Employee (or in the event of the Employee’s death, to his or her estate)
in accordance with the provisions of such paragraph, subject to paragraph 9. For
each Performance Share that vests, the Employee will receive one Share.”

4. Full Force and Effect. To the extent not expressly amended hereby, the
Performance Share Agreement[s] shall remain in full force and effect.

5. Entire Agreement. This Amendment and the Performance Share Agreement[s]
between the Employee and the Company, as amended, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

6. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to principles of conflict of laws.

(Signature page follows)

 

POLYCOM, INC.    Signature    Print Name    Title

 

3